                    Case 19-18883-RAM    Doc 64    Filed 04/17/20   Page 1 of 2




            ORDERED in the Southern District of Florida on April 16, 2020.




                                                           Robert A. Mark, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
       ______________________________
                                      )
                                      )
       In re:                         )    CASE NO. 19-18883-BKC-RAM
                                      )    CHAPTER   7
       VERNELL ROBINSON,              )
                                      )
                      Debtor.         )
       ______________________________)

         ORDER SETTING FURTHER HEARING ON DEBTOR’S MOTION FOR CONTEMPT

               The Court conducted a preliminary hearing on April 16, 2020,

       on     Debtor’s    Amended    Motion    for     Contempt      Against       Regional

       Acceptance Corporation (the “Motion”) [DE #60].                  At the hearing,

       Debtor’s counsel announced that the parties are in the process of

       finalizing a settlement agreement.            Therefore, and as announced on

       the record at the hearing, it is -


                                               1
          Case 19-18883-RAM   Doc 64   Filed 04/17/20   Page 2 of 2



     ORDERED as follows:

     1.   The Court will conduct a further hearing on the Motion

on May 7, 2020 at 11:30 AM at the U.S. Bankruptcy Court, C. Clyde

Atkins United States Courthouse, 301 North Miami Avenue, Courtroom

4, Miami, Florida 33128. If hearings have not resumed at the

courthouse, the hearing will be conducted telephonically and all

counsel must arrange to appear through CourtCall.

     2.   If the parties finalize a settlement agreement prior to

May 7, 2020, the Debtor shall file a notice of withdrawal of its

Motion.   If the notice is filed prior to May 7, 2020, the Court

will cancel the May 7, 2020 hearing on the Motion.

                                 ###

COPIES TO:
Lawrence M. Shoot, Esq.
Dennis J. LeVine, Esq.




                                   2
